Citation Nr: 1608434	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  07-16 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the previously denied claim for entitlement to service connection for a low back disability, to include as secondary to a service-connected right knee disability.

2.  Entitlement to service connection for a bilateral ankle disability.

3.  Entitlement to an initial compensable disability rating for service-connected right sural and tibial neuropathy associated with degenerative joint disease, right knee with history of ACL reconstruction.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

(The following issues are decided in a separate decision: (1) Whether the reduction of the disability rating for service-connected right knee degenerative joint disease with history of anterior cruciate ligament (ACL) reconstruction from 30 percent to 10 percent, effective from December 1, 2006, was proper; and (2) Entitlement to a disability rating in excess of 10 percent for service-connected hypertension.)
REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to March 1995.  

These issues are before the Board of Veterans' Appeals (Board) on appeal from March 2006, February 2013 and September 2013 rating decisions of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

In September 2010, the Board remanded this appeal for further development, which has been completed.

The Veteran appeared at a hearing before the undersigned in July 2015.  

The reopened issue of entitlement to a low back disability, as well as the issue of entitlement to an initial compensable rating for right sural and tibial neuropathy are addressed in the REMAND portion of the decision below and are remanded to the agency of original jurisdiction.

FINDINGS OF FACT

1.  Service connection for a low back disability was initially denied in a February 2004 rating decision on the bases that the Veteran did not have a chronic low back disability.

2.  Evidence received since the February 2004 denial was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to unestablished facts; and raises a reasonable possibility of substantiating his claim of service connection for a low back disability.

3.  During a July 2015 Board hearing, prior to the promulgation of a decision in this appeal, the Veteran testified that he was withdrawing the issues of entitlement to service connection for a bilateral ankle disability and entitlement to a TDIU.


CONCLUSIONS OF LAW

1.  The February 2004 rating decision, which denied the Veteran's claim of service connection for a low back disability, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302; 20.1103 (2015).

2.  The criteria for reopening the claim of entitlement to service connection for a low back disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for withdrawal of the appeal by the Veteran for the issue of service connection for a bilateral ankle disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

4.  The criteria for withdrawal of the appeal by the Veteran for the issue of entitlement to a TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Service connection for a low back disability was denied in a February 2004 rating decision on the basis that there was no evidence of a chronic low back condition.  New and material evidence was not received within a year of notice of the decision.  See 38 C.F.R. § 3.156(b).  The Veteran did not initiate an appeal of this decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  See 38 U.S.C.A. § 5108; Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

In May 2015, the Veteran underwent a VA examination to evaluate his low back.  The examination report provides diagnoses of lumbar strain with radiculopathy bilateral sciatic nerves and degenerative joint disease lumbar spine.

As these diagnoses were not before VA at the time of the prior denial, they are considered new.  As they establish that the Veteran does have a current low back disability, they are also material to his claim.

Therefore, the Board finds that the evidence received since the February 2004 denial was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to unestablished facts; and raises a reasonable possibility of substantiating his claim for service connection.  Thus, reopening of the Veteran's claim of service connection for a low back disability is warranted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim is further addressed in the remand section.

II.  Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  The withdrawal may be made by the Veteran or by his or her authorized representative, and it must be in writing or be made on record during a hearing.  38 C.F.R. § 20.204.  

The Veteran indicated during his July 2015 hearing, prior to the promulgation of a Board decision, that he wished to withdraw the appeal of his claims of service connection for a bilateral ankle disability and entitlement to a TDIU.  Thus, the Veteran has withdrawn these appeals and there remain no allegations of error of fact or law for appellate consideration.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.204.  Accordingly, the Board does not have jurisdiction to review these claims and they are dismissed.


ORDER

The claim for entitlement to service connection for a low back disability is reopened; to this limited extent only, the appeal is granted.

The appeal of service connection for a bilateral ankle disability is dismissed.

The appeal for entitlement to a TDIU is dismissed.
REMAND

The Board finds that further development of the reopened issue of entitlement to service connection for a low back disability, as well as the issue of entitlement to an increased rating for right sural and tibial neuropathy, is needed.  Additionally, on remand, any outstanding VA treatment records should be obtained and associated with the claims file.  38 U.S.C.A. § 5103A(c).

Low Back Disability

Above, the Board reopened the issue of entitlement to service connection for a low back disability.  During his July 2015 Board hearing, the Veteran and his representative testified that service connection for the low back disability was warranted as due to the Veteran's service-connected left and right knee disabilities.  

To this end, the Veteran underwent a VA examination to assess the nature and etiology of his back condition in May 2015.  The examiner provided diagnoses of lumbar strain with radiculopathy bilateral sciatic nerves and degenerative joint disease lumbar spine.  The examiner also opined that the low back disability was less likely than not proximately due to or the result of the Veteran's service-connected knee conditions because the back and knees are distinct and separate entities and the back disabilities began at a much more recently.  

Where VA makes reasonable efforts to assist a veteran in substantiating a claim by providing a medical examination, the medical examination and opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 310-12 (2007).  Here, the Board finds the examiner's rationale as to proximate causation not wholly adequate and also notes that the examiner did not provide an opinion or rationale as to whether the low back disability may have been aggravated by the Veteran's service-connected knee disabilities.  See 38 C.F.R. § 3.310.  Accordingly, remand for a new examination and opinion is warranted.



Increased Rating for Right Sural and Tibial Neuropathy

The Veteran also seeks an initial compensable rating for his right sural and tibial neuropathy.  To this end, he underwent a VA examination in July 2013.  The examination provided a diagnosis of this disability and indicated its current level of severity.  In a July 2014 statement, however, the Veteran alleged that the examination was inadequate because the examiner failed to perform any type of nerve testing.  He further wrote that the examiner did not even ask him to remove his shoes or socks or touch his feet or legs.

As noted above, where VA undertakes to assist a veteran in substantiating a claim by providing a medical examination, the medical examination and opinion must be adequate.  Barr, 21 Vet. App. at 310-12.  As the Veteran has alleged that this examination was not adequate, on remand a new examination should be provided to ensure the severity of his service-connected disability is sufficiently addressed.

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records.

2.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of his low back disability.  The entire claims file must be reviewed.

The examiner is to answer whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's low back disability was proximately caused or aggravated by his service-connected right and left knee disabilities.

The examiner should note that this question requires two separate opinions: one for proximate causation and another for proximate aggravation.

The term "aggravation" means a permanent increase in the claimed disability beyond its natural progression.  If aggravation is found, to the extent possible, the examiner should establish a baseline level of severity prior to the aggravation of the low back disability by the knee disabilities.

All pertinent evidence must be discussed in the rationale, including the Veteran's lay statements.  A complete rationale must be provided for all opinions expressed.

3.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the present severity of his right sural and tibial neuropathy.  The entire claims file must be reviewed.

The examiner is to determine the current nature and severity of the Veteran's neuropathy. In addition to dictating objective test results, the examiner is to fully describe the functional impact of the disability.

All pertinent evidence must be discussed in the rationale, including the Veteran's lay statements.  The examination report must include a complete rationale for all opinions expressed.

4.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


